     Case 8:20-cv-00631-KK Document 20 Filed 03/17/21 Page 1 of 1 Page ID #:1342




 1     Troy D. Monge, Esq.
       Law Offices of Martin Taller, APC
 2     2300 E. Katella Ave, Suite 440
 3     ANAHEIM, CALIFORNIA 92806
       TELEPHONE (714) 385-8100
 4
       FACSIMILE (714) 385-8123
 5     troymonge@hotmail.com
 6
       Attorney Bar #217035
 7     Attorneys for Belinda Tran
 8
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
       BELINDA TRAN,                            )   No. 8:20-cv-00631-KK
12                                              )
13             Plaintiff,                       )   [PROPOSED] ORDER AWARDING
                                                )   EQUAL ACCESS TO JUSTICE
14                    v.                        )   ACT ATTORNEY FEES AND
15                                              )   COSTS
       ANDREW SAUL,                             )
16
       Commissioner of Social Security,         )
17                                              )
18             Defendant.                       )
                                                )
19
               Based upon the parties’ Stipulation for Award and Payment of Attorney
20
       Fees:
21
               IT IS ORDERED that the Commissioner shall pay attorney fees and
22
       expenses the amount of TWO THOUSAND SEVEN HUNDRED FIFTY
23
       DOLLARS and NO CENTS ($2,750.00), and costs under 28 U.S.C. § 1920 in the
24
       amount of FOUR HUNDRED DOLLARS ($400.00), as authorized by 28 U.S.C.
25
       §§ 2412(d), 1920, subject to the terms of the above-referenced Stipulation.
26           Dated: 3/17/21
27                              __________________________________________
                                THE HONORABLE KENLY KIYA KATO
28
                                UNITED STATES MAGISTRATE JUDGE


                                                1
